TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00245-CV



                                In re EnerVest Operating, L.L.C.


                        ORIGINAL PROCEEDING FROM LEE COUNTY



                             MEMORANDUM OPINION

PER CURIAM

               Relator EnerVest Operating, L.L.C. (EnerVest), has filed a petition for writ of

mandamus seeking to vacate an April 12, 2012, order of the district court denying EnerVest a

motion for continuance of a trial currently set to begin on May 7, 2012. EnerVest cites the pendency

of an interlocutory appeal in which it challenges the district court’s denial of EnerVest’s motion

to compel arbitration in the underlying proceeding. In that interlocutory appeal, cause number 03-

11-00823-CV, EnerVest has also filed an emergency motion for temporary relief that seeks to stay

the same trial setting pending our disposition of the appeal. By separate order, this Court has granted

EnerVest’s emergency motion in cause number 03-11-00823-CV and stayed the trial pending

our disposition of that appeal. See EnerVest Operating, L.L.C. v. Mollett, No. 03-11-00823-CV

(Tex. App.—Austin April 27, 2012) (per curiam order). Because that order affords EnerVest the

same relief it seeks by mandamus here, we dismiss its petition as moot.



Before Chief Justice Jones, Justices Pemberton and Rose

Filed: May 1, 2012